FAIRCHILD, Circuit Judge
(concurring in part, dissenting in part).
I agree with the disposition of appeal No. 17376. With respect to appeal No. 17377, however, it seems to me that replacement of the switching tower was maintenance and its cost should be allocated under covenant 5. Particularly in a 999 year lease where it must be assumed that replacements several times over will be needed to maintain the leased premises, the necessary replacement (with substantially similar substance) of portions of the premises which either existed in 1887 or were later added as improvements should be treated as maintenance. The use of the term “additions and betterments” to describe the replacement does not conclusively establish that Western Indiana was making an improvement rather than providing maintenance.